Mr. Justice Thomas delivered the opinion of the court: This claim is for $2,332.91 damages claimants allege they suffered by the sale of 44 head of tubercular cows. On December 23, 1922, claimants’ herd of dairy- cows was tested for tuberculosis and was found to be infected with that disease. The cows were branded with the letter “T”, and the herd was quarantined. When claimants conld not longer sell the milk from their herd they shipped 39 of the branded animals to Chicago and sold them oh December 28, 1925. That was three years after they had been tested and found infected with the disease. This sale netted claimants $1,234.29. They had sold 3 of the cows in January, 1924, and they sold another cow and a bull in June, 1925. These sales all netted claimants $1,377.09 for the 44 animals sold. The award asked is the difference between what they received for the cattle and what they claim was their market value. The Director of Agriculture appeared before the court in open session and made a statement that he had investigated the facts in this case and recommended that the court allow the claimants the sum of $775.00. Therefore, on the recommendation of the Director of Agriculture this court recommends to the Legislature, that the claimants be allowed the sum of Seven Hundred and Seventy-five ($775.00) Dollars.